Order denying jury issues affirmed. This is an appeal from an order denying a motion by contestants of the will of Dolores Mendez Francis, late of New Bedford, for the trial by jury of the issues whether (1) the will was legally executed, (2) the testatrix was of sound mind, and (3) the instrument was procured by the fraud and undue influence of the proponent, Anna K. Foye. Statements by counsel of expected evidence fail to show adequate ground for a reasonable expectation of a result favorable to the contestants. Spilios v. Bouras, 337 Mass. 176, 177, and cases cited. There was no evidence of improper execution and no medical evidence of unsound mind. While the proponent was made residuary legatee, it was as trustee for her daughter and the claim of undue influence was based on mere suspicion, surmise and conjecture. Neill v. Brackett, 234 Mass. 367, 370. Cummins v. McCawley, 241 Mass. 427, 430. Johnson v. Loring, 267 Mass. 310, 312. O’Brien v. Collins, 315 Mass. 429, 439-440.